

EXHIBIT 10.3
 
(CO, LA, MT, ND, NM, OK, TX, WY)
 
 
SUPPLEMENT AND AMENDMENT TO DEED OF TRUST, MORTGAGE,
LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT
 
FROM
 
ST. MARY LAND & EXPLORATION COMPANY
 
TO
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
AS ADMINISTRATIVE AGENT,
 
OR, ALTERNATIVELY, TO
 
JAY CHERNOSKY, TRUSTEE
 
FOR THE BENEFIT OF
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
AS ADMINISTRATIVE AGENT
 
Dated Effective as of April 14, 2009
 
A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT COVERS, AMONG OTHER THINGS, (A) GOODS WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE REAL PROPERTY DESCRIBED HEREIN, AND (B) AS-EXTRACTED
COLLATERAL RELATED TO THE REAL PROPERTY DESCRIBED HEREIN (INCLUDING, WITHOUT
LIMITATION, OIL, GAS, OTHER MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH AND ACCOUNTS ARISING OUT OF THE SALE AT THE WELLHEAD OR
MINEHEAD THEREOF).  THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER
PLACES, IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE COUNTIES AND/OR PARISHES
REFERENCED IN EXHIBIT A-1 HERETO AND SUCH FILING SHALL SERVE, AMONG OTHER
PURPOSES, AS A FIXTURE FILING AND AS A FINANCING STATEMENT COVERING AS-EXTRACTED
 
-1-
Houston 3960723
 
 

 
 
COLLATERAL. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND/OR
IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN SECTION 1.1 OF THIS
INSTRUMENT.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW
AGENT (AS HEREINAFTER DEFINED) OR TRUSTEE (AS HEREINAFTER DEFINED) TO TAKE THE
MORTGAGED PROPERTIES AND SELL THEM WITHOUT GOING TO COURT IN A FORECLOSURE
ACTION UPON DEFAULT BY THE MORTGAGOR (AS HEREINAFTER DEFINED) UNDER THIS
MORTGAGE.
 
Note to North Dakota Recording Officer: Attached to counterparts hereto to be
filed in the State of North Dakota (as Annex II-A) is an adequate statement of
the interest.
 
EMPLOYER IDENTIFICATION NUMBER OF MORTGAGOR: 41-05 18430
 
ORGANIZATIONAL IDENTIFICATION NUMBER OF MORTGAGOR: 0044728
 


WHEN RECORDED OR FILED RETURN TO:


Vinson & Elkins L.L.P.
2500 First City Tower
1001 Fannin Street
Houston, Texas 77002
Attention: Linda Daugherty
Phone Number: (713) 758-4513
 
-2-
Houston 3960723
 
 

 



 
SUPPLEMENT AND AMENDMENT TO DEED OF TRUST, MORTGAGE,
LINE OF CREDIT MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT
 
THIS SUPPLEMENT AND AMENDMENT TO DEED OF TRUST, MORTGAGE, LINE OF CREDIT
MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
(this “Supplement”) is entered into as of the effective time and date
hereinafter stated on the signature page hereto (the “Effective Date”) by ST.
MARY LAND & EXPLORATION COMPANY), a Delaware corporation (Taxpayer I.D. No.
41-0518430) (“Mortgagor”); to WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, together with its successors in such
capacity, by operation of law or as otherwise provided in the hereinafter
defined Credit Agreement, the “Agent”) for the lenders (collectively, the
“Lenders”) now or hereafter party to the Credit Agreement, or, alternatively, to
JAY CHERNOSKY, as Trustee with respect to Property located in the State of
Texas, whose address for notice is 1001 Fannin Street, Suite 2255, Houston,
Texas  77002 (the “Trustee”), for the benefit of the Agent.
 
RECITALS
 
A.   Mortgagor, the Agent and the Lenders entered into that certain Amended and
Restated Credit Agreement dated as of April 7, 2005, by and among Mortgagor, the
Agent, and each of the Lenders (the “Amended and Restated Credit Agreement”).
 
B.   The indebtedness of the Mortgagor under or in connection with the Amended
and Restated Credit Agreement is secured by, among other things, that certain
Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement, from Mortgagor to Trustee for
the benefit of the Agent, duly recorded as set forth on Annex I attached hereto
and made a part hereof for all purposes (the “Mortgage”).
 
C.   Mortgagor, the Agent and the Lenders entered into that certain Second
Amended and Restated Credit Agreement dated as of April 10, 2008, by and among
Mortgagor, the Agent, and each of the Lenders (the “Existing Credit Agreement”),
which amended and restated the Amended and Restated Credit Agreement in its
entirety.
 
D.   Mortgagor, the Agent and the Lenders desire to enter into that certain
Third Amended and Restated Credit Agreement dated as of even date herewith to
amend and restate the Existing Credit Agreement in its entirety to, among other
things, increase the Aggregate Commitment (as defined therein) to $700,000,000
and extend the Maturity Date (as defined therein) to July 31, 2012 (the “Credit
Agreement”).
 
E.   Mortgagor hereby desires to further supplement and amend the Mortgage by
adding to the Mortgaged Properties described therein and covered thereby all
rights, titles, interests and estates now owned or hereafter acquired by
Mortgagor in and to the properties described on Exhibit A-1 attached hereto and
made a part hereof for all purposes.
 
NOW, THEREFORE, for good and valuable consideration in hand paid by Mortgagor to
Agent and in consideration of the debts and trusts hereinafter mentioned, the
receipt and
 
-3-
Houston 3960723
 
 

 
 
sufficiency of all of which is hereby acknowledged, Mortgagor and Agent do
hereby agree as follows:
 
ARTICLE I
 
Grant and Mortgage
 
Section 1.1   Mortgagor, for and in consideration of the sum of Ten Dollars
($10.00) to Mortgagor in hand paid, and in order to secure the payment of the
secured indebtedness referred to in the Mortgage, as supplemented and amended
hereby, and the performance of the obligations, covenants, agreements,
warranties and undertakings of Mortgagor described in the Mortgage, as
supplemented and amended hereby, does hereby (a) GRANT, BARGAIN, SELL, CONVEY,
TRANSFER, ASSIGN AND SET OVER to Trustee, and grant to Trustee a POWER OF SALE
(pursuant to the Mortgage, as supplemented and amended hereby, and applicable
law) with respect to, those of the following described properties, rights and
interests which are located in (or cover properties located in) the State of
Texas or which are located within (or cover properties located in) the offshore
area over which the United States of America asserts jurisdiction and to which
the laws of any such state are applicable with respect to the Mortgage, as
supplemented and amended hereby, and/or the liens or security interests created
hereby (the “Additional Deed of Trust Mortgaged Properties”); and (b) MORTGAGE,
ASSIGN, WARRANT, PLEDGE AND HYPOTHECATE to Agent, and grant to Agent a POWER OF
SALE (pursuant to the Mortgage, as supplemented and amended hereby, and
applicable law) with respect to, all of the following described rights,
interests and properties which were not granted to Trustee in clause (a) above
(including, without limitation, those of the following described properties,
rights and interests which are located in (or cover properties located in) the
States of Colorado, Louisiana, Montana, New Mexico, North Dakota, Oklahoma or
Wyoming or which are located within (or cover properties located within) the
offshore area over which the United States of America asserts jurisdiction and
to which the laws of any such state are applicable with respect to the Mortgage,
as supplemented and amended hereby, and/or the liens or security interests
created hereby) (the “Additional Other Mortgaged Properties”):
 
A.   The oil, gas and/or other mineral properties, mineral servitudes, and/or
mineral rights which are described in Exhibit A-1 attached hereto and made a
part hereof;
 
B.   Without limitation of the foregoing, all other right, title and interest of
Mortgagor of whatever kind or character (whether now owned or hereafter acquired
by operation of law or otherwise) in and to (i) the oil, gas and/or mineral
leases or other agreements described in Exhibit A-1 hereto, (ii) the lands
described or referred to in Exhibit A-1 (or described in any of the instruments
described or referred to in Exhibit A-1), without regard to any limitations as
to specific lands or depths that may be set forth in Exhibit A-1 hereto or in
any of the leases or other agreements described in Exhibit A-1 hereto and (iii)
any other lands (including submerged lands) located anywhere in the United
States of America or located offshore the United States of America but within
the offshore area over which the United States of America or any State thereof
asserts jurisdiction;
 
C.   All of Mortgagor’s interest (whether now owned or hereafter acquired by
operation of law or otherwise) in and to all presently existing and hereafter
created oil, gas and/or mineral unitization, pooling and/or communitization
agreements, declarations and/or
 
-4-
Houston 3960723
 
 

 
 
orders, and in and to the properties, rights and interests covered and the units
created thereby (including, without limitation, units formed under orders,
rules, regulations or other official acts of any federal, state or other
authority having jurisdiction), which cover, affect or otherwise relate to the
properties, rights and interests described in clause A or B above;
 
D.   All of Mortgagor’s interest in and rights under (whether now owned or
hereafter acquired by operation of law or otherwise) all presently existing and
hereafter created operating agreements, equipment leases, production sales
contracts, processing agreements, transportation agreements, gas balancing
agreements, farmout and/or farm-in agreements, salt water disposal agreements,
area of mutual interest agreements, and other contracts and/or agreements which
cover, affect, or otherwise relate to the properties, rights and interests
described in clause A, B or C above or to the operation of such properties,
rights and interests or to the treating, handling, storing, processing,
transporting or marketing of oil, gas, other hydrocarbons, or other minerals
produced from (or allocated to) such properties, rights and interests
(including, but not limited to, those contracts listed in Exhibit A-1 hereto),
as same may be amended or supplemented from time to time;
 
E.   All of Mortgagor’s interest (whether now owned or hereafter acquired by
operation of law or otherwise) in and to all improvements, fixtures, movable or
immovable property and other real and/or personal property (including, without
limitation, all wells, pumping units, wellhead equipment, tanks, pipelines, flow
lines, gathering lines, compressors, dehydration units, separators, meters,
buildings, injection facilities, salt water disposal facilities, and power,
telephone and telegraph lines), and all easements, servitudes, rights-of-way,
surface leases, licenses, permits and other surface rights, which are now or
hereafter used, or held for use, in connection with the properties, rights and
interests described in clause A, B or C above, or in connection with the
operation of such properties, rights and interests, or in connection with the
treating, handling, storing, processing, transporting or marketing of oil, gas,
other hydrocarbons, or other minerals produced from (or allocated to) such
properties, rights and interests; and
 
F.   All rights, estates, powers and privileges appurtenant to the foregoing
rights, interests and properties.
 
TO HAVE AND TO HOLD (a) the Additional Deed of Trust Mortgaged Properties unto
the Trustee, and its successors or substitutes in this trust, and to its or
their successors and assigns, in trust, however, upon the terms, provisions and
conditions set forth in the Mortgage, as amended and supplemented hereby, and
(b) the Additional Other Mortgaged Properties unto Agent, and Agent’s successors
and assigns, upon the terms, provisions and conditions herein set forth (the
Additional Deed of Trust Mortgaged Properties and the Additional Other Mortgaged
Properties are herein sometimes collectively called the “Additional Mortgaged
Properties”).
 
Section 1.2   Mortgagor hereby confirms that it has heretofore granted,
bargained, sold, conveyed, transferred, assigned, set over, mortgaged,
warranted, pledged and hypothecated to the Agent, and granted a security
interest to the Agent in, the “Property” (as such term is amended hereby), and
Mortgagor hereby further grants, bargains, sells, conveys, transfers, assigns,
sets over, mortgages, warrants, pledges and hypothecates to Agent, and grants a
security
 
-5-
Houston 3960723
 
 

 
 
interest to Agent in, the Property, to secure the payment and performance of the
“secured indebtedness” (as defined in the Mortgage, as supplemented and amended
hereby).
 
Section 1.3   Mortgagor hereby confirms that it has heretofore absolutely and
unconditionally assigned, transferred and set over and does hereby absolutely
and unconditionally assign, transfer and set over to Agent, its successors and
assigns, all of the “Production” (as defined in the Mortgage, as supplemented
and amended hereby) which accrues to Mortgagor’s interest in the “Mortgaged
Properties” (as such term is amended hereby), and all “Production Proceeds” (as
defined in the Mortgage, as supplemented and amended hereby), together with the
immediate and continuing right to collect and receive all such Production
Proceeds.
 
ARTICLE II
 
Amendments
 
Section 2.1   Amendment to Section 1.3 (Secured Indebtedness).  Section 1.3 of
the Mortgage is hereby amended and restated in its entirety to read as follows:
 
“Section 1.3  Secured Indebtedness.  This Mortgage is executed and delivered by
the Mortgagor to secure and enforce the payment and performance of the
following:
 
(a)           Payment of and performance of any and all indebtedness,
obligations and liabilities, whether now in existence or hereafter arising,
whether by acceleration or otherwise, including the principal of, interest on
(including, without limitation, interest accruing after the maturity of the
“Loans” (as defined in the hereinafter defined Credit Agreement) made by each
Lender and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Mortgagor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) of the Mortgagor and all other amounts,
payments and premiums due under or in connection with that certain Third Amended
and Restated Credit Agreement dated as of the Effective Date, by and among
Mortgagor, Agent and the Lenders as the same may from time to time be amended or
supplemented, the “Credit Agreement”) or any other “Loan Document” (as defined
in the Credit Agreement), including, without limitation, the “Notes” (as defined
in the Credit Agreement) in the aggregate original principal amount of
$678,000,000 with final maturity on or before July 31, 2012, and further
including any additional Loans or any increases to the Loans which may be made
pursuant to the Credit Agreement; provided, the Lenders have no obligation to
make any such additional Loans or increase.
 
(b)           Payment and performance of any and all indebtedness, obligations
and liabilities of any Guarantor (as defined in the Credit Agreement) whether
now existing or hereafter arising under or in connection with the “Guaranty
Agreement” (as defined in the Credit Agreement).
 
(c)           Any sums which may be advanced or paid by the Agent or any Lender
under the terms hereof or of the Credit Agreement or any Loan Document on
account of the failure of the Mortgagor to comply with the covenants of the
Mortgagor contained herein or in the Credit Agreement or any other Loan
Document; and all other indebtedness of the Mortgagor arising pursuant to the
provisions of this Mortgage.
 
-6-
Houston 3960723
 
 

 
 
(d)           Payment of and performance of any and all present or future
obligations of the Mortgagor according to the terms of any present or future
interest rate or currency swap, rate cap, rate floor, rate collar, forward rate
agreement or other exchange or rate protection agreements or any option with
respect to any such transaction now existing or hereafter entered into between
the Mortgagor and any Lender or any Affiliate (as defined in the Credit
Agreement) of such Lender.
 
(e)           Payment of and performance of any and all present or future
obligations of the Mortgagor according to the terms of any present or future
swap agreements, cap, floor, collar, forward agreement or other exchange or
protection agreements relating to crude oil, natural gas or other hydrocarbons
or any option with respect to any such transaction now existing or hereafter
entered into between the Mortgagor and any Lender or any Affiliate of such
Lender.
 
(f)           Performance of all “Letter of Credit Agreements” (as defined in
the Credit Agreement) executed from time to time by Mortgagor or any Subsidiary
of the Mortgagor under or pursuant to the Credit Agreement and all reimbursement
obligations for drawn or undrawn portions under any “Letter of Credit” (as
defined in the Credit Agreement) now outstanding or hereafter issued under or
pursuant to the Credit Agreement.
 
(g)           All renewals, extensions, amendments, increases and changes of, or
substitutions or replacements for, all or any part of the obligations described
under paragraphs (a) through (f) in this Section 1.3.”
 
Section 2.2   Amendment to Section 1.5 (Secured Indebtedness).  Section 1.5 of
the Mortgage is hereby amended and restated in its entirety to read as follows:
 
“Section 1.5 MAXIMUM SECURED AMOUNT.  NOTWITHSTANDING ANY PROVISION HEREOF TO
THE CONTRARY, THE OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY LOCAED IN THE
STATES OF LOUISIANA, MONATANA OR NEW MEXICO SHALL NOT, AT ANY TIME OR FROM TIME
TO TIME, EXCEED AN AGGREGATE MAXIMUM AMOUNT OF $1, 500,000,000.”
 
Section 2.3   Amendment to Section 2.1.  Section 2.1 of the Mortgage is hereby
amended and restated in its entirety to read as follows:
 
“Section 2.1 Mortgagor represents, warrants, and covenants as follows to the
extent that any violation of such representations, warranties or covenants shall
not individually or collectively create a Material Adverse Effect regarding the
Property:”
 
Section 2.4   Amendment to Section 2.1(a).  Section 2.1(a) of the Mortgage is
hereby amended by deleting “(vi)” in the twelfth line of such Section and
replacing it with “(iv)”.
 
Section 2.5   Amendment to Section 2.1(c).  Section 2.1(c) of the Mortgage is
hereby amended and restated in its entirety to read as follows:
 
“(c) Sale of Production.  No Mortgaged Property is or will become subject to any
contractual or other arrangement (i) whereby payment for production is or can be
deferred for a
 
-7-
Houston 3960723
 
 

 
 
substantial period after the month in which such production is delivered (i.e.,
for wells in pay status, in the case of oil, not in excess of 60 days, and in
the case of gas, not in excess of 90 days, and for wells not in pay status, the
time period provided by statute) or (ii) whereby payments are made to Mortgagor
other than by checks, drafts, wire transfer advises or other similar writings,
instruments or communications for the immediate payment of money. Except for
production sales contracts, processing agreements or transportation agreements
(or other agreements relating to the marketing of Production) listed on Exhibit
A (in connection with the Mortgaged Properties to where they relate), and except
as otherwise disclosed to the Agent in writing, (i) no Mortgaged Property is or
will become subject to any contractual or other arrangement for the sale,
processing or transportation of Production (or otherwise related to the
marketing of Production) which cannot be cancelled on 120 days’ (or less) notice
and (ii) all contractual or other arrangements for the sale, processing or
transportation of Production (or otherwise related to the marketing of
Production) shall be bona fide transactions, and except for contractual and
other arrangements with Four Winds Marketing, LLC, will be with third parties
not affiliated with Mortgagor, and shall, with respect to all contracts and
other arrangements be at the best price (and on the best terms) then available
(such price shall, in the case of Production sales which are subject to price
controls, be determined giving consideration to such fact). Mortgagor is
presently receiving a price for all production from (or attributable to) each
Mortgaged Property covered by a production sales contract listed on Exhibit A as
computed in accordance with the terms of such contract, and is not having
deliveries of production from such Mortgaged Property curtailed substantially
below such property’s delivery capacity. Neither Mortgagor, nor any of its
predecessors in title, has received prepayments (including, but not limited to,
payments for gas not taken pursuant to “take or pay” or other similar
arrangements) for any oil, gas or other hydrocarbons produced or to be produced
from the Mortgaged Properties after the date hereof, and Mortgagor hereby
covenants not to enter into any such advance or prepayment arrangements whereby
it accepts consideration for oil, gas or other hydrocarbons not yet produced. No
Mortgaged Property is or will become subject to any “take or pay” or other
similar arrangement (i) which can be satisfied in whole or in part by the
production or transportation of gas from other properties or (ii) as a result of
which production from the Mortgaged Properties may be required to be delivered
to one or more third parties without payment (or without full payment) therefor
as a result of payments made, or other actions taken, with respect to other
properties. To the best of Mortgagor’s knowledge, the gas imbalances set forth
in Schedule 7.19 of the Credit Agreement reflects the net gas balancing position
of the Mortgaged Properties as of the Effective Date (as such term is defined in
the Credit Agreement).  Except as otherwise disclosed to Agent in writing, as of
December 31, 2008, there is no Mortgaged Property with respect to which
Mortgagor, or its predecessors in title, has, prior to such date, taken more
(“overproduced”), or less (“underproduced”), gas from the lands covered thereby
(or pooled or unitized therewith) than its ownership interest in such Mortgaged
Property would entitle it to take which has resulted, on such date, in Mortgagor
being materially overproduced or materially underproduced with respect to the
Mortgaged Property. Mortgagor will not after the date hereof become
“overproduced” (as above defined) with respect to any well on the Mortgaged
Properties (or on any unit in which the Mortgaged Properties participate), in an
amount in excess of Mortgagor’s share of gas produced from such well during the
preceding four calendar months. No Mortgaged Property is or will become subject
to a gas balancing arrangement under which one or more third parties may take a
portion of the production attributable to such Mortgaged Property without
payment (or without full payment) therefor as a result of production having been
taken from, or
 
-8-
Houston 3960723
 
 

 
 
as a result of other actions or inactions with respect to, other properties. No
Mortgaged Property is subject at the present time to any regulatory refund
obligation and, to the best of Mortgagor’s knowledge, no facts exist which might
cause the same to be imposed.”
 
Section 2.6   Amendment to Section 2.1(e).  Section 2.1(e) of the Mortgage is
hereby amended and restated in its entirety to read as follows:
 
“Operation of Mortgaged Properties.  The Mortgaged Properties, and with respect
to Mortgaged Properties not operated by Mortgagor, to the best of Mortgagor’s
knowledge, such non-operated Mortgaged Properties, (and properties unitized
therewith) are being (and, to the extent the same could adversely affect the
ownership or operation of the Mortgaged Properties after the date hereof, have
in the past been), and hereafter will be, maintained, operated and developed in
a good and workmanlike manner, in accordance with prudent industry standards and
in conformity with all applicable laws and all rules, regulations and orders of
all duly constituted authorities having jurisdiction and in conformity with all
oil, gas and/or other mineral leases and other contracts and agreements forming
a part of the Property and in conformity with the Permitted Encumbrances;
specifically in this connection, (i) no Mortgaged Property is subject to having
allowable production after the date hereof reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) prior to
the date hereof and (ii) none of the wells located on the Mortgaged Properties
(or properties unitized therewith) are or will be deviated from the vertical
more than the maximum permitted by applicable laws, regulations, rules and
orders, and such wells are, and will remain, bottomed under and producing from,
with the well bores wholly within, the Mortgaged Properties (or, in the case of
wells located on properties unitized therewith, such unitized properties). There
are no wells listed on Schedule I hereto (“Schedule I Wells”) being redrilled,
deepened, plugged back or reworked, and no other operations are being conducted
for which consent is required under the applicable operating agreement (or which
are other than normal operation of existing wells on the Mortgaged Properties);
except as otherwise disclosed to Agent in writing, there are no proposals in
excess of $1,500,000 net to Mortgagor’s interest currently outstanding (whether
made by Mortgagor or by any other party) to re-drill, deepen, plug back, or
rework Schedule I Wells, or to conduct any other operations under the applicable
joint operating agreement, or to abandon any Schedule I Wells (nor are there any
such proposals which have been approved either by Mortgagor or any other party,
with respect to which the operations covered thereby have not been commenced).
Except as otherwise disclosed to Agent in writing, there are no dry holes, or
otherwise inactive wells, located on the Mortgaged Properties or on lands pooled
or unitized therewith (including, without limitation, any wells which would, if
located in Texas, require compliance with Railroad Commission Rule 14(b)(2))
that in the aggregate will cost more than $1,500,000, net to Mortgagor’s
interest and net of salvage proceeds, to plug and abandon, except for wells that
have been properly plugged and abandoned that have not been taken into account
in Mortgagor’s financial statements as furnished to Agent. Mortgagor has, and
will have in the future, all governmental licenses and permits necessary or
appropriate to own and operate the Property; Mortgagor has not received notice
of any violations in respect of any such licenses or permits.”
 
Section 2.7   Amendment to Section 2.1(k).  Section 2.1(k) is hereby amended by
adding the following to the end of the third to last sentence of such Section:
 
-9-
Houston 3960723
 
 

 
 
“and (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnitee or (y) result from a claim brought by the
Mortgagor or any Guarantor against an indemnitee for a material breach in bad
faith of such indemnitee's obligations under this Mortgage, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, if the
Mortgagor or such Guarantor has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.”
 
Section 2.8   Amendment to Section 4.1(Default).  Section 4.1 of the Mortgage is
hereby amended and restated in its entirety to read as follows:
 
“Section 4.1 Default.  The term “default” as used in this Mortgage shall mean
the occurrence of any of the following events:
 
(i)   the occurrence of an “Event of Default” as defined in the Credit
Agreement; or
 
(ii)   the failure of Mortgagor to pay over to Agent any Production Proceeds
which are receivable by Agent under this Mortgage but which are paid to
Mortgagor rather than Agent (either as provided for in Section 3.2 hereof or
otherwise), except Production Proceeds paid over to Mortgagor by Agent under
clause THIRD of Section 3.4; or
 
(iii)   the breach or failure of Mortgagor timely and properly to observe, keep
or perform any covenant, agreement, warranty or condition herein required to be
observed, kept or performed, if such breach or failure is not remedied within
the applicable grace period provided for herein or, if no grace period is
provided then within 30 days after the earlier of (i) Mortgagor becoming aware
of such breach or failure or (ii) written notice and demand by Agent for the
performance of such covenant, agreement, warranty or condition; provided,
however, if in the reasonable judgment of the Agent, the Mortgagor is diligently
pursuing a cure for any such breach or failure and such a cure is practicable
within a reasonable time, Agent may grant additional time beyond said 30 days to
remedy such breach or failure; or
 
(iv)   any representation contained herein (or in any certificate delivered by
Mortgagor in connection herewith), or otherwise heretofore or hereafter made by
or on behalf of Mortgagor as Mortgagor, shall prove to have been false or
misleading in any material respect on the date made (or on the date as of which
made) and the result of such misrepresentation shall be material with respect
either to the Mortgagor or the interests of the Agent or the Lenders.”
 
Section 2.9   Amendment to Section 4.2 (Acceleration of Indebtedness).  Section
4.2 of the Mortgage is amended by deleting “subsection (g), (h), (i) or (j) of”
from the second line of such Section.
 
ARTICLE III
 
Definitions; References
 
Section 3.1   All capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Mortgage, as supplemented and amended
hereby.
 
-10-
Houston 3960723
 
 

 
 
Section 3.2   All references in the Mortgage to “this Mortgage” shall mean the
Mortgage as supplemented and amended hereby and as the same may from time to
time be further amended or supplemented.
 
Section 3.3   All references in the Mortgage to “Mortgagor” shall mean the
Mortgagor as defined in the Preamble hereto.
 
Section 3.4   All references in the Mortgage to “Credit Agreement” shall mean
the Credit Agreement as defined and described in this Supplement as if reference
thereto were fully made in the Mortgage at the time the Mortgage was executed
and recorded.
 
Section 3.5   All references in the Mortgage to “Mortgaged Properties” are
hereby supplemented and amended to include the Additional Mortgaged Properties
as defined and described in this Supplement as if reference thereto were fully
made in the Mortgage at the time the Mortgage was executed and recorded.
 
Section 3.6   All references in the Mortgage to “Property” are hereby
supplemented and amended to include the Additional Mortgaged Properties as
defined and described in this Supplement as if reference thereto were fully made
in the Mortgage at the time the Mortgage was executed and recorded.
 
Section 3.7   All references in the Mortgage to “Deed of Trust Mortgaged
Properties” are hereby supplemented and amended to include the Additional Deed
of Trust Mortgaged Properties as defined and described in this Supplement as if
reference thereto were fully made in the Mortgage at the time the Mortgage was
executed and recorded.
 
Section 3.8   All references in the Mortgage to “Other Mortgaged Properties” are
hereby supplemented and amended to include the Additional Other Mortgaged
Properties as defined and described in this Supplement as if reference thereto
were fully made in the Mortgage at the time the Mortgage was executed and
recorded.
 
Section 3.9   All references in the Mortgage to “Exhibit A” are hereby amended
and supplemented to include the oil, gas and/or other mineral properties,
mineral servitudes, and/or mineral rights which are described in Exhibit A-1
attached hereto and made a part hereof as if reference thereto were fully made
in the Mortgage at the time the Mortgage was executed.
 
Section 3.10     All references in the Mortgage to “Schedule I” are hereby
amended and supplemented to include the Wells described on Exhibit A-1 attached
to this Supplement as if reference thereto were fully made in the Mortgage at
the time the Mortgage was executed.
 
Section 3.11     All references in the Mortgage to “Schedule I Wells” are hereby
amended and supplemented to include the Wells described on Exhibit A-1 attached
to this Supplement as if reference thereto were fully made in the Mortgage at
the time the Mortgage was executed.
 
Section 3.12     All references in the Mortgage to “Agent” shall mean Wachovia
Bank, National Association, as Administrative Agent for the Lenders, together
with its successors in such capacity, by operation of law or as otherwise
provided in the Credit Agreement.
 
-11-
Houston 3960723
 
 

 
 
Section 3.13     All references in the Mortgage to “Lenders” shall mean the
Lenders now or hereafter party to the Credit Agreement.
 
Section 3.14     All references in the Mortgage to “secured indebtedness” and
“indebtedness secured hereby” shall mean all indebtedness, obligations and
liabilities of Mortgagor referred to in Section 2.1 of this Supplement, which
amends in its entirety Section 1.3 of the Mortgage, together with any and all
renewals, rearrangements, modifications, increases and extensions thereof.
 
Section 3.15         All references in the Mortgage to “Notes” shall mean the
promissory notes issued, executed and delivered by the Mortgagor to the Lenders
under the Credit Agreement, together with any and all renewals, rearrangements,
modifications, increases and extensions thereof.
 
Section 3.16         All references in the Mortgage to “Loan Documents” shall
mean the Loan Documents (as defined in the Credit Agreement).
 
ARTICLE IV
 
Miscellaneous
 
Section 4.1   The parties hereto hereby acknowledge and agree that except as
specifically amended, changed or modified hereby, the Mortgage shall remain in
full force and effect in accordance with its terms.  None of the rights, titles
and interests existing and to exist under the Mortgage are hereby released,
diminished or impaired, and Mortgagor hereby reaffirms all covenants,
representations and warranties made in the Mortgage.
 
Section 4.2   This Supplement may be executed in several counterparts, all of
which are identical, except that, (a) to facilitate recordation, certain
counterparts hereof may include only that portion of Exhibit A-1 which contains
descriptions of the properties located in (or otherwise subject to the recording
or filing requirements and/or protections of the recording or filing acts or
regulations of) the recording jurisdiction in which the particular counterpart
is to be recorded, and other portions of Exhibit A-1 shall be included in such
counterparts by reference only and (b) only those counterparts hereof being
retained by Agent and Mortgagor or otherwise containing counterpart descriptions
of Mortgaged Properties located in (or otherwise subject to the recording or
filing requirements and/or protections of the recording or filing acts or
regulations of) the States of North Dakota and Oklahoma will have Annex I-A
attached thereto, and Annex I-A is included in all other counterparts by
reference only.  All of such counterparts together shall constitute one and the
same instrument.
 


[SIGNATURES BEGIN NEXT PAGE]

-12-
Houston 3960723
 
 

 

EXECUTED this 14th day of April, 2009, to be effective, however, as of April 14,
2009 (the “Effective Date”).
 
ST. MARY LAND & EXPLORATION
COMPANY




By:          /s/ MILAM RANDOLPH PHARO 
                        Milam Randolph Pharo
Senior Vice President and General Counsel












The address and tax identification number of Mortgagor is:


1776 Lincoln Street, Suite 1100
Denver, Colorado 80203
(Denver County)
Taxpayer ID. No. 41-05 18430


The  address of Agent is:
1525 W. HT Harris Blvd.,
Charlotte, North Carolina 28262


The addresses of Trustees are:
Jay Chernosky
1001 Fannin Street, Suite 2255
Houston, Texas 77002



Signature Page
to
Supplement and Amendment to Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement
Houston 3960723
 
 

 

STATE OF TEXAS                                              §
§
COUNTY OF HARRIS                                        §


BE IT REMEMBERED THAT I, the undersigned authority, a notary public duly
qualified, commissioned, sworn and acting in and for the county and state
aforesaid, and being authorized in such county and state to take
acknowledgments, hereby certify that, on this 9th day of April, 2009, THERE
personally appeared before me: Milam Randolph Pharo, Senior Vice President and
General Counsel of St. Mary Land & Exploration Company, a Delaware corporation,
known to me to be such officer, such corporation being a party to the foregoing
instrument.
 
COLORADO, LOUISIANA, MONTANA,  NORTH DAKOTA, OKLAHOMA, TEXAS and
WYOMING
The foregoing instrument was acknowledged before me on this day, by
such person, the above designated officer of the corporation specified
following such person’s name, on behalf of said corporation.
 
On this date before me, the undersigned authority, personally came and
appeared such person, to me personally known and known by me to be the person
whose genuine signature is affixed to the foregoing document as the above
designated officer of the corporation specified following such and person’s
name, who signed said document before me, and who acknowledged, in my presence,
that he signed the above and foregoing document as his own free act and deed on
behalf of such corporation by authority of its board of directors and as the
free act and deed of such corporation and for the uses and purposes therein set
forth and apparent.
 
This instrument was acknowledged before me on this day, by such person, the
above designated officer of the corporation specified following such person’s
name, on behalf of said corporation.



 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal in the City of
Houston, Harris County, Texas on the day and year first above written.
 
                                    /s/ JENNIFER Y. AARON
NOTARY PUBLIC, in and for the State of Texas
 
                                    Jennifer Y. Aaron
My commission expires:                                               
                    (printed name)


05-01-2011



[SEAL]

Acknowledgment Page
to
Supplement and Amendment to Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement
Houston 3960723
 
 

 

ANNEX I


Deed of Trust, Mortgage, Line of Credit Mortgage Assignment, Security Agreement,
Fixture Filing and Financing Statement dated effective as of April 7, 2005 from
St. Mary Land & Exploration Company to Wachovia Bank, National Association, as
Administrative Agent.
 
Jurisdiction
 
File/Entry No.
 
Book/Page
 
Date Filed
 
Bossier Parish, LA
831932
1472
04-18-05
Caddo Parish, LA
1970675
 
04-19-05
Desoto Parish, LA
616921
319/1
04-14-05
Morehouse Parish, LA
193172
582/183
04-18-05
Natchitoches Parish, LA
M280911
228839
768/261
590/547
04-15-05
Webster Parish, LA
477794
602/772
04-15-05
Richland County, MT
529711
192/318-371
04-18-05
McKenzie County, ND
356243
 
04-25-05
Alfalfa County, OK
031160
581/734-782
04-15-05
Beckham County, OK
2005-003117
1843/675-747
04-15-05
Blaine County, OK
1640
913/470-517
04-14-05
Carter County, OK
2005-004091
4285/68-141
04-14-05
Coal County, OK
027249
652/494-558
04-22-05
Ellis County, OK
I-A-009471
706/347-394
04-18-05
Garfield County, OK
4125
1752/927
04-15-05
Grady County, OK
2005-005326
3720/91-141
04-15-05
Grant County, OK
608
562/192
04-14-05
Haskell County, OK
301537
681/101-157
04-14-05
Hughes County, OK
 
1027/1-49
04-14-05
Latimer County, OK
2005-035223
653/178-228
04-14-05
LeFlore County, OK
3842
1552/446-491
04-14-05
Logan County, OK
3536
1851/45-92
04-14-05
Murray County, OK
2005-001180
767/1-48
04-14-05
Pittsburg County, OK
133088
1372/379-475
04-19-05
Seminole County, OK
2563
2697/200-247
04-14-05

 
Annex I
Houston 3960723v.1
 
 

 
 

Jurisdiction
File/Entry No.
 
Book/Page
 
Date Filed
 
Washita County, OK
2005-002861
1009/597-644
04-15-05
Cass County, TX
37589
 
04-14-05
Gregg County, TX
200507947
 
04-14-05
Houston County, TX
051641
 
04-14-05
Marion County, TX
1250
697/334-381
04-14-05
Panola County, TX
100387
1262/467-514
04-14-05
Rusk County, TX
10774
254/432-480
04-14-05
Smith County, TX
2005-R0017684
7765/818-866
04-14-05
Sutton County, TX
051971
337/352-399
04-14-05
Wheeler County, TX
15347
535/583-630
04-19-05
Albany County, WY
2005-2399
 
04-14-05
Park County, WY
2005-2693
 
04-18-05

 
Annex I
Houston 3960723v.1
 
 

 

 
ANNEX I-A

Annex I-A
Houston 3960723v.1
 
 

 

ANNEX II-A



Annex II-A
Houston 3960723v.1
 
 

 

EXHIBIT A-1

Exhibit A-1
Houston 3960723v.1
 
 

 
